Citation Nr: 0207955	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 30 percent rating for 
residuals of abdominal trauma, status post small intestine 
repair and bowel resection, lysis of adhesions with temporary 
colostomy, cholecystectomy, and chronic hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to July 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision which denied an 
increase in a 20 percent rating for the veteran's service-
connected residuals of abdominal trauma, status post small 
intestine repair and bowel resection, lysis of adhesions with 
temporary colostomy, and cholecystectomy, and denied a 
compensable rating for service-connected hepatitis C.  
Subsequently, in October 1998, the RO issued a decision 
combining service-connected hepatitis C with service-
connected residuals of abdominal trauma, status post small 
intestine repair and bowel resection, lysis of adhesions with 
temporary colostomy, and cholecystectomy; the RO continued a 
20 percent rating for this entire abdominal condition.  In 
August 2000, the RO issued a decision increasing the rating 
for this entire abdominal condition to 30 percent. 


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of 
abdominal trauma, status post small intestine repair and 
bowel resection, lysis of adhesions with temporary colostomy, 
cholecystectomy, and chronic hepatitis C.  With regard to 
this entire condition, hepatitis C represents the predominant 
disability.  

2.  The entire service-connected abdominal condition 
(residuals of abdominal trauma, status post small intestine 
repair and bowel resection, lysis of adhesions with temporary 
colostomy, cholecystectomy, and chronic hepatitis C), taking 
into account the principle of elevation to the next higher 
rating, produces impairment equivalent to that found in 
hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.



CONCLUSION OF LAW

The veteran's residuals of abdominal trauma, status post 
small intestine repair and bowel resection, lysis of 
adhesions with temporary colostomy, cholecystectomy, and 
chronic hepatitis C is 60 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991);  38 C.F.R. § 4.114, Diagnostic Codes 
7318, 7328, 7345, 7354 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from February 
1980 to July 1985.  While in service in August 1984, he had a 
motorcycle accident in which he suffered various injuries 
including abdominal trauma.  He underwent small intestine 
repair and bowel resection, lysis of adhesions with temporary 
colostomy, and a cholecystectomy.  At his separation 
examination in April 1985, clinical evaluation showed 
multiple scars on his abdomen.

In September 1988, the RO granted service connection and a 20 
percent rating for residuals of abdominal trauma, status post 
small intestine repair and bowel resection, lysis of 
adhesions with temporary colostomy, and cholecystectomy.

VA medical records show that in June 1996 the veteran was 
referred for evaluation of hepatitis C.  Additional treatment 
followed.  He underwent a liver biopsy in December 1996 which 
revealed mild chronic active hepatitis with minimal 
microvesicular steatosis, consistent with a hepatitis C 
infection.  No bridging fibrosis was identified.  The 
veteran's complaints from June to December 1996 included 
bloating, distention, gas, and abdominal pain. 

The veteran filed his current claim for an increased rating 
for his service-connected abdominal condition in April 1997.  
He also maintained that his hepatitis C was related to his 
service-connected abdominal condition.

VA treatment records from a follow-up visit in May 1997 show 
the veteran being of slender build and non-icteric upon 
examination.  He had no fatigue and was working full-time.  
He was to begin Interferon therapy.

VA treatment records from July 1997 show the veteran 
describing himself as feeling lost, depressed, and angry, and 
experiencing side effects from Interferon including 
difficulty sleeping, irritability, mood swings, and fatigue.  
He had recently lost his job.  He indicated his desire to be 
prescribed an antidepressant.  The impression was a mood 
disorder associated with his medical diagnosis and side 
effects of Interferon.

In March 1998 the veteran was given a VA examination.  He 
indicated that he experienced constipation but did not need 
to use laxatives.  He had no rectal bleeding, nausea, or 
vomiting.  He did experience gas, bloating, and heartburn.  
He drank two cups of coffee in the morning to aid his bowel 
movements.  He was not limited in the amount he was able to 
eat, and ate three meals a day and had a weight of 166 
pounds.  He indicated that he had been told not to eat gas-
forming foods but had no other dietary restrictions.  He 
stated that he did not drink.  He was currently taking 
medications for abdominal pain, sleep, indigestion, and 
heartburn.  He stated that he had been diagnosed with 
hepatitis C several years ago and had been treated with 
Interferon injections for six months beginning in 1997.  He 
indicated that this treatment made him feel achy.  The 
examiner noted that the veteran appeared mildly depressed 
over his situation and his wife's cancer.  The veteran stated 
that he was unable to work and get along with other people.  
On physical examination, the veteran was normally 
proportioned and well-nourished and healthy.  There was no 
spider angiomata suggesting cirrhosis.  He had no 
gynecomastia.  His abdomen was flat, his liver could not be 
palpated and his liver size was normal to percussion.  His 
spleen was not palpable, and there was no pattern of 
collateral circulation on the veins of his abdomen.  He had 
multiple abdominal scars which were all well healed and non-
tender.  His bowel sounds were normal, and he had no 
peripheral edema, clubbing, or cyanosis.  The examiner's 
impressions were status post multiple abdominal operations, 
residual indigestion, gas, bloating, and heartburn presumably 
due to his multiple abdominal operations, history of 
hepatitis C secondary to blood tranfusions at the time of his 
abdominal surgeries with recent Interferon alpha 
administration, and a history of organic brain syndrome and 
personality disorder with drug treatment which was indicated 
as possibly playing a role in his symptomatology.  The 
examiner commented that the veteran's absorption and 
nutrition status seemed adequate.  He stated that the veteran 
had lost his job as a restaurant manager because of his 
hepatitis C status, and had difficulty in his current job as 
a mechanic because of discomfort in his abdomen when he 
leaned over.  The examiner stated that the veteran had a 
personality problem which might relate to his ability to get 
along with others in the workplace.  He further stated that 
the veteran's long-term outlook for his liver status was not 
favorable, although he was unaware of how beneficial the 
veteran's Interferon therapy might have been or what recent 
gastrointestinal (GI) investigations had shown.  

In April 1998 the veteran underwent an upper endoscopy for 
evaluation of bloating.  Mild gastritis and nonspecific 
duodenitis were found, and he was instructed to practice 
standard antireflux measures.  Treatment records from April 
1998 also show that the veteran had normal gastric emptying 
at this time. 

In an April 1998 decision, the RO denied an increased rating 
for residuals of abdominal trauma, status post small 
intestine repair and bowel resection, lysis of adhesions with 
temporary colostomy, and cholecystectomy.  The RO granted 
service connection for hepatitis C, finding that the 
veteran's hepatitis C infection occurred during a blood 
tranfusion during abdominal surgery in service.  A 
noncompensable rating was assigned for his hepatitis C.  

VA treatment records show that the veteran had a normal upper 
GI series in June 1998.  In late 1998 he was indicated to be 
working, and was observed to be appropriate and alert, with 
no noticeable anxiety or depression or thought disorder. 

In July 1998, the RO issued a rating decision continuing the 
veteran's prior ratings for his service-connected abdominal 
conditions.

In October 1998, the RO issued a rating decision in which it 
determined that its prior April 1998 decision was in error in 
assigning separate evaluations for hepatitis C and for 
residuals of abdominal trauma, status post small intestine 
repair and bowel resection, lysis of adhesions with temporary 
colostomy, and cholecystectomy.  The RO combined these 
abdominal disorders into a single condition for rating 
purposes, with a 20 percent rating assigned to the condition.  

VA treatment records from December 1998 show the veteran 
indicating general abdominal discomfort at times, and having 
a normal upper GI series.

In March 1999, the veteran was given a VA intestines 
examination.  The examiner indicated that the veteran was 
taking medication for his nerves.  He complained of problems 
manifested by muscle spasms in his abdominal muscles which 
caused severe pain and cramping.  The veteran said he did not 
drink and smoked less than one pack of cigarettes a day.  His 
appetite was fairly good and his weight was 159, which was 
indicated as being stable since his pre-injury weight of 172.  
He reported he was unable to eat a large meal, and snacked 
fairly often.  He said his bowel movements were sluggish, but 
helped by drinking coffee.  He did not take bulks or 
laxatives.  He was on medication for gastroesophageal reflux 
disease (GERD).  He said he felt depressed over the last 
several weeks, and felt slightly fatigued after a day's 
activities.  Physical examination revealed several abdominal 
scars.  The examiner's impressions were status post abdominal 
trauma with multiple abdominal operations (healed and 
asymptomatic); history of hepatitis C due to blood 
transfusions (status post Interferon therapy with current 
symptoms of mild fatigability and depression), satisfactory 
GI function; and GERD, under treatment with satisfactory 
status.

In August 2000, the RO issued a rating decision increasing 
the rating to 30 percent for residuals of abdominal trauma, 
status post small intestine repair and bowel resection, lysis 
of adhesions with temporary colostomy, cholecystectomy, and 
chronic hepatitis C.


Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the veteran has been notified of the evidence 
necessary to substantiate his claim.  Relevant medical 
records have been obtained and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

The veteran seeks an increase in his 30 percent rating for 
residuals of abdominal trauma, status post small intestine 
repair and bowel resection, lysis of adhesions with temporary 
colostomy, cholecystectomy, and chronic hepatitis C.

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

In rating the veteran's gastrointestinal conditions, 
38 C.F.R. § 4.114 provides that certain diagnostic codes 
pertinent to the veteran's disability shall not be combined 
with each other.  Instead, a single evaluation is to be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

There are several diagnostic codes applicable to the 
veteran's service-connected abdominal condition, such as Code 
7318 for gall bladder removal, Code 7328 for resection of the 
small intestine, recently revised Code 7345 for infectious 
hepatitis, and a new Code 7354 specifically for hepatitis C.

In considering the evidence regarding the veteran's service-
connected abdominal disability, the Board finds that 
hepatitis C presents the predominant manifestation of the 
condition, and therefore will rate the entire abdominal 
disability under a hepatitis code, bearing in mind the 
principle of elevation to the next higher rating.

During the pendency of the veteran's appeal, the regulations 
pertaining to rating hepatitis were revised, effective July 
2, 2001.  Thus either the old or new version of the rating 
criteria may be applied, whichever are more favorable to the 
veteran, although the new criteria may only be applied to the 
period since their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000. 

The old criteria provide that a 30 percent rating is 
warranted where infectious hepatitis is manifested by minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent rating is warranted where hepatitis 
is manifested by moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (2001) (in effect prior to July 2, 2001).

The new criteria provide a separate Diagnostic Code for 
hepatitis C.  A 20 percent rating is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent rating is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2001) 
(effective July 2, 2001).

The medical evidence indicates that the old hepatitis rating 
criteria are more favorable to the veteran.

The veteran's most recent VA examination in March 1999 
indicates that he weighed 159 pounds, a 7 pound weight loss 
from the time of his previous VA examination in March 1998.  
At the March 1999 VA examination, he said he was unable to 
eat large meals, snacking often.  He reported sluggish bowel 
movements which he aided by drinking coffee.  He said he 
experienced depression over the previous several weeks, and 
also experienced fatigue at the end of the day.  The examiner 
noted that symptoms of mild fatigability and depression were 
associated with hepatitis C, and that there was satisfactory 
GI function.  The veteran's March 1998 examination indicated 
that he experienced gas, bloating, heartburn, constipation, 
and indigestion.  He had been advised not to eat gas-forming 
foods.  Medical treatment records in recent years detail a 
number of abdominal symptoms associated with the service-
connected abdominal condition.

After review of all the evidence, the Board finds that the 
entire service-connected abdominal condition (residuals of 
abdominal trauma, status post small intestine repair and 
bowel resection, lysis of adhesions with temporary colostomy, 
cholecystectomy, and chronic hepatitis C), taking into 
account the principle of elevation to the next higher rating, 
produces impairment equivalent to that found in hepatitis 
with moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue, and mental 
depression (i.e., the old hepatitis rating criteria for a 60 
percent rating).  Accordingly, the Board grants an increased 
rating, to 60 percent, for the entire service-connected 
abdominal condition of residuals of abdominal trauma, status 
post small intestine repair and bowel resection, lysis of 
adhesions with temporary colostomy, cholecystectomy, and 
chronic hepatitis C.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered in reaching this 
decision.


ORDER

An increased rating, to 60 percent, for residuals of 
abdominal trauma, status post small intestine repair and 
bowel resection, lysis of adhesions with temporary colostomy, 
cholecystectomy, and chronic hepatitis C, is granted.


		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

